Citation Nr: 0818285	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-12 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic residuals of a 
right ankle strain. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 

INTRODUCTION

The veteran had active military service from November 1973 to 
October 1976 with subsequent reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran subsequently perfected this appeal.  In 
September 2005, the Board remanded this matter to the RO to 
schedule a Board hearing for the veteran.  In April 2006, the 
veteran elected a local hearing before a Decision Review 
Officer (DRO) instead, and one was held in July 2006.  In 
April 2007, the Board remanded for further development.  
Development was completed and the appeal was returned to the 
Board. 


FINDING OF FACT

Chronic right ankle strain did not have its onset in service, 
did not increase in severity in service, and is not otherwise 
related to active service.   


CONCLUSION OF LAW

Chronic right ankle strain was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2004 and May 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim, and an etiology 
opinion was provided in compliance with the April 2007 Board 
remand.  The duties to notify and assist have been met.

In light of the Board's denial of the veteran's claim, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002). Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claims.  38 C.F.R. § 
3.303(b).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran is claiming service connection for chronic right 
ankle strain.  Upon review, the evidence demonstrates a right 
ankle injury in service; however, this did not result in a 
chronic disability and is not related to his current chronic 
right ankle strain.  

Service medical records show that the veteran injured his 
right ankle in January 1975.  The clinical note stated that 
he twisted his right ankle playing basketball.  X-rays were 
negative.  He was given crutches and Tylenol.  No other 
complaints or treatment for right ankle strain is noted in 
the service medical records.  Report of Medical Examination 
in August 1976 indicated that lower extremities and feet were 
evaluated as normal.  In the report, the veteran signed a 
statement indicating that he did not have any known physical 
defects.  

Reports of Medical Examination during his reserve duty make 
no mention of right ankle problems.  Examination reports in 
April 1980, May 1984, May 1988, August 1992, and March 1998 
indicated that clinical findings of the lower extremities and 
feet were normal.  

The first post-service record noting treatment for the right 
ankle was dated in August 2001.  Here,  the veteran 
complained  of chronic bilateral ankle strain.  The veteran 
indicated that his ankles gave him problems over the past 10 
to 11 years.  VA treatment record in December 2001 diagnosed 
degenerative joint disease of the right ankle. 

VA examination in March 2002 indicated a diagnosis of chronic 
bilateral ankle pain with none to mild functional loss of 
range of motion.  X-ray report in April 2002 revealed normal 
findings.  No degenerative changes noted.  Bilateral ankle 
braces were issued to the veteran in September 2002.  VA 
examination report in April 2004 noted a diagnosis of ankle 
strain with no findings of rheumatoid arthritis or 
osteoarthritis.  X-ray report in August 2004 indicated normal 
clinical findings.  

VA examination in August 2006 noted that the veteran has 
bilateral chronic ankle strain with pain secondary to the 
strain.  The examiner indicated that there was no significant 
osseous, articular or soft tissue abnormality in either 
ankle.  Based on these findings, and the lack of abnormal 
findings on x-ray studies, the examiner found no present 
medical diagnosis of arthritis of the ankles.  

In a November 2006 VA addendum, the examiner commented that 
there was no reference made as to which ankle was injured in 
January 1975.  There was also no other treatment in service 
or following service for the right ankle.  As such, the 
examiner indicated that the veteran's chronic right ankle 
strain could not be attributed to service without resorting 
to mere speculation.
  
The Board remanded the appeal in April 2007, noting that the 
November 2006 VA examiner was incorrect in stating that the 
service medical records failed to reference which ankle was 
injured in January 1975.  The service medical record in 
January 1975 clearly indicated that the right ankle was 
injured.  A new VA etiological opinion was requested.

In the May 2007 VA examination report, the examiner indicated 
that veteran's right ankle sprain is less likely as not to be 
related to service.  The examiner states that the veteran's 
current chronic right ankle diagnosis is not related to his 
sprain in 1975.  The strain is an acute condition that is 
self limiting and is not classified as a chronic condition.    

Upon review, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's current 
chronic residuals of a right ankle strain are related to 
service.  The VA etiological opinion from November 2006 was 
of little probative value as it was based on incorrect facts.  
There was clear evidence of a right ankle injury in 1975.  
However, the Board finds the VA etiological opinion from May 
2007 to be probative evidence.  The findings are based on a 
review of the record and is supported by the record.  Service 
medical records are negative for chronic residuals resulting 
from the 1975 right ankle injury.  There are also no abnormal 
findings involving the right ankle through 2001, 
approximately 16 years after his right ankle strain in 
service.  There is no competent medical evidence in 
contradiction.

The veteran is competent to state that he has had chronic 
right ankle problems since his right ankle injury in 1975.  
See Layno, supra; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, the appellant is not competent to diagnose any 
medical disability or render an opinion as to the cause or 
etiology of any current disability (i.e. that any current 
right ankle disability is related to service) because he does 
not the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The competent evidence 
outweighs the veteran's assertions.  As noted above, 
separation examination in August 1976 indicates no abnormal 
findings involving the right ankle and the veteran stated at 
that time that he had no known physical defects.  Numerous 
subsequent examinations from service through 1996 were 
negative for right ankle pathology.  The only medical opinion 
proffered reflects that it is unlikely any current right 
ankle pathology is related to service.  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's chronic residuals of a right ankle 
strain is related to active service.  Thus, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


